DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on January 13, 2022.  Claims 1 – 6, 8 – 14, 16 & 18 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“the plurality of holsters (105) that are configured as the plurality of sealed compartments (?)” as recited in Claim 1, lines 6 & 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“wherein the survival belt (12) is configured in to be worn by the user in a compact form-factor” as recited in Claim 1, lines 12 & 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (“wherein the stand (601) is configured to be placed near a structure (?) for ease of access” as recited in Claim 8, line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, line 5 is objected to because of the following informalities:  
Delete Claim 1, line 1 which recites: “(Withdrawn – Currently Amended) and replace Claim 1, line 1 with - - (Currently Amended) - -
Appropriate action is required.

Delete Claim 1, line 5 which recites: “a plurality holsters that are configured as a plurality of sealed compartments,…” and 
replace Claim 1, 5 with - - a plurality of holsters that are configured as a plurality of sealed compartments, - - 
Appropriate action is required.

Delete Claim 7, line 1 which recites: “(Withdrawn) and replace Claim 7, line 1 with - - (Cancelled) - -
Appropriate action is required.

Delete Claim 8, line 1 which recites: “(Withdrawn – Currently Amended) and replace Claim 8, line 1 with - - (Currently Amended) - -
Appropriate action is required.

Delete Claim 10, line 1 which recites: “(Withdrawn – Currently Amended) and replace Claim 10, line 1 with - - (Currently Amended) - -
Appropriate action is required.

Delete Claim 15, line 1 which recites: “(Withdrawn) and replace Claim 15, line 1 with - - (Cancelled) - -
Appropriate action is required.

Delete Claim 17, line 1 which recites: “(Withdrawn) and replace Claim 17, line 1 with - - (Cancelled) - -
Appropriate action is required.

Delete Claim 18, line 1 which recites: “(Withdrawn – Currently Amended) and replace Claim 18, line 1 with - - (Currently Amended) - -
Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 16 & 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in Claim 1, line 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1, lines 9, 10 & 11 recites: “wherein each of the plurality of holsters holds one or more “substantially” sealed modules with one or more items required for survival during unexpected situations”.
The term “substantially” is a relative term that is unclear what it encompasses and how much of the one or more modules is required to be sealed in order to be considered “substantially” sealed.

The term “substantially” in Claim 10, line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10, lines 1 & 2 recites: “A method of storing one or more wearable “substantially” sealed survival supply kits,”.
The term “substantially” is a relative term that is unclear what it encompasses and how much of the one or more survival supply kits is required to be sealed in order to be considered “substantially” sealed.

The term “substantially” in Claim 10, line 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10, lines 7, 8 & 9 recites: “wherein each of the plurality of holsters holds one or more “substantially” sealed modules with one or more items required for survival during unexpected situations”.
The term “substantially” is a relative term that is unclear what it encompasses and how much of the one or more modules is required to be sealed in order to be considered “substantially” sealed.

Claim 18 recites the limitation "the storage enclosure" in Claim 18, line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 8 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 7,699,197 B2) to Panosian et al.
Regarding claim 1, Panosian et al., discloses the survival supply kit system (10) (See Figures 1, 4 & 5), comprising: 
the survival supply kit (28) (i.e. 1st Aid Kit) comprising 
the survival belt (12) comprising 
the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) that is configured to be fastened around a user's body (See Figure 3), wherein the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) comprises the plurality of attachments (122) (See Figures 3 & 9); and 
the plurality of holsters (70, 80 & 90) that are configured as the plurality of sealed compartments (i.e. Sealed via VELCRO™ (Hook & Loop Fasteners) in Figures 6M & 7), wherein the plurality holsters (70, 80 & 90) are attached to the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) near at least one of the attachments (122) (See Figure 9) of the plurality of attachments (122) (See Figure 9), 
wherein each of the plurality of holsters (70) holds one or more substantially sealed modules (72) (i.e. Small Fastener-Organizer Box) (See Figure 6M) with one or more items required for survival (i.e. Small Fastener Tools) during unexpected situations;
wherein the survival belt (12) is configured in to be worn by the user in the compact form-factor (i.e. by tightening & cinching the belt strap to a smaller compact form-factor diameter configuration via adjustment (18)) (See Column 3, lines 11 & 12) (See Figure 1);
wherein the survival supply kit (28) (i.e. 1st Aid Kit) is configured to be stored in a stand or mounted to a wall or structure for ease of access (Panosian et al. teaches interchangability of the different holsters/kits and as such these are capable of being stored or located in a stand or wall without any modification and since the claim does not include the stand or wall or any structure thereto), and 
the mount (124 & P’) to house one survival supply kit (28) (i.e. 1st Aid Kit) (See Figures 1 & 9).

Regarding claim 2, Panosian et al., discloses wherein the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) is adjustable (i.e. via (18) in Figure 1) in length to fit a variety of users (See Column 3, lines 11 & 12).  

Regarding claim 3, Panosian et al., discloses wherein the one or more modules (i.e. (72) in Figure 6M) are removable from the supply kit allowing the user to rearrange or swap the modules (i.e. (72) in Figure 6M) according to the user's needs.  

Regarding claim 4, Panosian et al., discloses wherein the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) is made of the flexible material (See Column 3, lines 9 & 10). 
 
Regarding claim 5, Panosian et al., discloses wherein the each of the plurality of holsters (28, 70, 80 & 90) are removably attachable (See Figures 3 & 5).  

Regarding claim 6, Panosian et al., discloses wherein each of the plurality of holsters (28, 70 & 90) is configured to behave like the pocket (i.e. Interior Space Cavity Portion of (70 & 90) in Figures 6M & 7) in the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) thereby facilitating ease of access to one or more modules (i.e. 1st Aid Kit) & (72)).  

Regarding claim 9, Panosian et al., discloses wherein each of the plurality of holsters (90) are provided with labeling (i.e. via (92) “NAILS” in Figure 7) to facilitate easy reorganization thereof (See Column 4, lines 60 – 64).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11, 12, 13, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,699,197 B2) to Panosian et al., in view of (U.S. Patent Number 6,216,931 B1) to Trawinski and (U.S. Patent Publication Number 2001 / 0028208) to Reilly.
Regarding claim 10, Panosian et al., discloses the method of storing one or more wearable substantially sealed survival supply kit (10), the method comprising: 
configuring the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) of the survival belt (12) to be fastened around a user's body (See Figures 1, 2 & 3), wherein the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) comprises the plurality of attachments (122); and 
attaching the plurality of holsters (28, 70 & 90) to the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) at each attachment of the plurality of attachments (122) (See Figures 3 & 9),
wherein each of the plurality of holsters (28, 70 & 90) holds one or more substantially sealed modules (i.e. 1st Aid Kit & (72) in Figure 6M) with one or more items required for survival (i.e. Medical) during unexpected situations, and 
configuring the one or more survival supply kit (i.e. 1st Aid Kit) to be mounted against the structure (20 & 22) (See Figure 1).
	However, Panosian et al., does not explicitly disclose the method steps of configuring the one or more supply kits to be in the convenient form factor for display and retrieval.
Trawinski teaches the method steps of configuring the one or more supply kits (120, 120’ & 120”) to be in the convenient form factor for display and retrieval.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of configuring the one or more supply kits (120, 120’ & 120”) to be in the convenient form factor for display and retrieval as taught by Trawinski with the wearable survival supply kit of Panosian et al., in order to provide protect the survival supply kit from environmental weather conditions.
However, Panosian et al., does not explicitly disclose the method step of configuring the one or more supply kits to be enclosed in the storage structure.
Reilly teaches the method step of configuring the one or more supply kits to be enclosed in the storage structure (12) (See Figure 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method step of configuring the one or more supply kids to be enclosed in the storage structure as taught by Reilly with the wearable survival supply kit of Panosian et al., in order to provide protect the survival supply kit from environmental weather conditions.

Regarding claim 11, Panosian et al., discloses the method steps of wherein the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) is adjustable (i.e. via (18) in Figure 1) in length to fit a variety of users (See Column 3, lines 11 & 12).  

Regarding claim 12, Panosian et al., discloses the method steps of wherein the one or more modules (72) are removable from the supply kit allowing the user to rearrange or swap the modules (72) according to the user's needs (See Figure 6M). 
 
Regarding claim 13, Panosian et al., discloses the method steps of wherein the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) is made of the flexible material.  

Regarding claim 14, Panosian et al., discloses the method steps of wherein each of the plurality of holsters (28, 70 & 90) is configured to behave like a pocket in the belt body (i.e. Body Portion of (12) in Figures 1, 2 & 3) thereby facilitating ease of access to one or more modules (i.e. 1st Aid Kit & 72).

Regarding claim 16, Panosian et al., discloses the method steps of (90) wherein each of the plurality of holsters (90) are provided with labeling (i.e. via (92) “NAILS” in Figure 7) to facilitate easy reorganization thereof (See Column 4, lines 60 – 64).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,699,197 B2) to Panosian et al., in view of (U.S. Patent Number 4,773,535) to Cook.
Regarding claim 8, Panosian et al., as modified by above does not disclose wherein the stand is configured to be placed near a structure for ease of access.
Cook teaches wherein the stand (30) is configured to be placed near a structure (12, 14, 16 & 20) for ease of access (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the stand configured to be placed near a structure for ease of access as taught by Cook with the wearable survival supply kit as taught by Panosian et al., in order to drape and support the tool cases, wherein the tools are always together in one place and readily accessible for use (See Column 3, lines 56 – 59).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 7,699,197 B2) to Panosian et al., (U.S. Patent Number 6,216,931 B1) to Trawinski and (U.S. Patent Publication Number 2001 / 0028208) to Reilly as applied to claim 10 above, and further in view of (U.S. Patent Number 6,487,814 B1) to Arredondo et al.
Regarding claim 18, Panosian et al., does not explicitly disclose the method steps of wherein the storage enclosure is mounted on the wall with at least one of fasteners.
Arredondo et al., teaches the method steps of wherein the storage enclosure (24, 25, 26 & 28) is mounted on the wall (13, 17 & 18) with at least one of fasteners (i.e. Straps) (See Column 4, lines 44 – 47) & (See Column 5, lines 19 – 22) (See Figure 2).
It would have been obvious to one having ordinary skill in the art at the time to make the method steps the method steps of wherein the storage enclosure is mounted on the wall with at least one of fasteners as taught by Ferrari with the survival supply kit of Panosian et al., in order to provide quick and ease storage mounting and removal.

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
Applicant argues, that the Examiner has not argued that a POSITA would have applied Panosian ‘197 to the area of disaster survival.  Furthermore, applicant argues that Panosian ‘197 does not disclose the limitation “configuring the survival supply kit to be mounted against the structure.”  Rather, Panosian ‘197 teaches away from mounting the disclosed utility belt system (10) to a structure.
In response to applicant’s argument, Examiner disagrees, Panosian ‘197 teaches the utility belt comprising a “First Aid Kit (28)” (See Figure 1).  Furthermore, Panosian ‘197 also recites: “A belt utility system as defined in claim 1, wherein said object receptacle is selected from the group consisting of framer's pouch, carpenters pouch, electrician's pouch, tape pouch, first aid pouch, personal pouch, personal pouch, drink pouch, nail gun pouch, cable pouch, fastener pouch, fastener box pouch, pliers pouch, driver pouch, drill pouch, radio pouch, bit pouch, lunch box, thermos.” (See Claim 5).
A lunch box containing food and a drink pouch containing a beverage and a First Aid Kit containing medical supplies are all considered survival supply kits based on the user’s physical condition during recreational hikes and / or outdoor wilderness adventors.
Therefore, given the broadest reasonable interpretation, Panosian ‘197 meets and satisfies the structural limitations as set forth in Claims 1 & 10 and the rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(U.S. Patent Publication Number 2010 / 0051659 A1) to Ferrari teaches the method steps of wherein the storage enclosure (10) is mounted on the wall (i.e. Wall of Locker in Figures 1 & 2) with at least one of fasteners (20) (See Figures 1 & 2).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734  
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734